Citation Nr: 1615096	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  The Veteran died in January 1995.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter has since been transferred to the RO in Detroit, Michigan.  

Notably, the Board previously denied the appellant's claim in July 2015; however, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant, through counsel, and the Secretary of Veterans Affairs submitted a Joint Motion to Vacate and Remand (joint motion), requesting that the Board's decision be vacated and remanded on the ground that the Board failed to ensure compliance with its September 2014 remand instructions.  In February 2016, the Court granted the joint motion and remanded the case to the Board for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's immediate cause of death was acute myelogenous leukemia (AML).  The appellant contends that the Veteran's AML was the result of his exposure to herbicides in Vietnam and that she is therefore entitled to dependency and indemnity compensation (DIC) benefits.  Before a decision can be reached on the appellant's claim, a remand is necessary to ensure that there is a complete record upon which to afford the appellant every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As set forth in the February 2016 joint motion, in rendering its July 2015 decision, the Board erred as a matter of law by finding that there had been substantial compliance with its September 2014 remand instructions.  As noted in the September 2014 remand, the appellant had previously submitted release forms for three private providers, but the AOJ made no attempt to obtain these records.  Thus, in pertinent part, the September 2014 remand directed the AOJ to request that the appellant furnish updated release forms for relevant private providers, and thereafter, to attempt to obtain any additional evidence for which the appellant provided authorization.  The AOJ sent the appellant a letter in February 2015 requesting signed release forms.  

In its July 2015 decision, the Board found that the AOJ substantially complied with its September 2014 remand directives.  The Board noted that although the appellant informed the RO in April 2015 that she would be submitting evidence within a few weeks, no additional information had been received.  However, as detailed in the joint motion, on June 26, 2015, prior to the Board's decision, the VA Evidence Intake Center received signed consent forms from the appellant.  Thus, the forms were constructively before the Board when it rendered its decision.  Given that no attempts had been made to obtain these records, the Board erred by finding that there had been substantial compliance with its September 2014 remand instructions.  

In light of the above, the Board finds that a remand is necessary for the AOJ to attempt to obtain private medical records that may be relevant to the appellant's claim.  See 38 U.S.C.A. § 5103A(b) (providing that the VA's duty to assist requires it to make reasonable efforts to obtain relevant private medical records that the claimant adequately identifies); 38 C.F.R. § 3.159(c)(1); Stegall v. West, 11 Vet. App. 268, 271 (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  Although the appellant submitted signed release forms to obtain private treatment records from McLaren Central Michigan, Meridian Home Care, and Davis Clinic in June 2015, these forms expired after 180 days.  Thus, on remand, the AOJ should request that the appellant furnish updated release forms for relevant private providers, and it should make reasonable efforts to obtain any additional evidence for which the appellant adequately identifies and provides authorization.  

The record reflects that there may also be outstanding VA treatment records that have not been associated with the claims file.  The Board observes that in April 2004, the appellant submitted signed release forms to obtain treatment records from VA Medical Centers in Detroit, Saginaw, and Battle Creek, Michigan.  Despite a letter from the RO dated in July 2004 which stated that the information in the release forms was consistent with the information already on file, the claims file does not appear to contain these VA treatment records.  Accordingly, the AOJ should obtain any outstanding VA treatment records on remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Under the VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical opinion was obtained in October 2013.  The appellant argues that the examiner failed to sufficiently address her contention that the Veteran's AML was caused by herbicide exposure in Vietnam.  

In opining that the Veteran's AML was less likely than not related to the Veteran's active duty service, the examiner noted that AML is currently not associated with herbicide exposure.  The examiner also provided that benzene is not unique to Agent Orange and is a component of tobacco smoke.  Referencing medical literature, the examiner detailed that "[t]he risk of developing a myeloid malignancy after benzene exposure appears to be dose-related and it is unknown whether there is any safe threshold for benzene exposure . . . . Except for special groups exposed to high levels of benzene or radiation, the reported risks associated with occupation and chemicals have generally been less than twofold."  The examiner also highlighted that AML is the most common acute leukemia in adults and that certain inherited disorders have been associated with a high incidence of hematologic malignancies, including AML.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant, and, with her assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.

In particular, request that the appellant submit updated releases to obtain private treatment records from McLaren Central Michigan, Meridian Home Care, and Davis Clinic.  

In addition, obtain all VA treatment records dated from 1990 to 1995 to include treatment records from the Detroit, Saginaw, and Battle Creek, Michigan VA Medical Centers.  All archived records should be requested and obtained.

2.	Thereafter, obtain an addendum opinion from the VA examiner who rendered the October 2013 medical opinion.  If this examiner is no longer available, obtain another opinion from an appropriate examiner regarding the etiology of the Veteran's acute myelogenous leukemia.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  
The October 2013 opinion stated that the Veteran's AML was less likely than not related to the Veteran's active duty service, and noted that benzene is not unique to Agent Orange and is a component of tobacco smoke.  Referencing medical literature, the examiner detailed that "[t]he risk of developing a myeloid malignancy after benzene exposure appears to be dose-related and it is unknown whether there is any safe threshold for benzene exposure . . . . Except for special groups exposed to high levels of benzene or radiation, the reported risks associated with occupation and chemicals have generally been less than twofold."  The examiner also highlighted that AML is the most common acute leukemia in adults and that certain inherited disorders have been associated with a high incidence of hematologic malignancies, including AML.  

In light of the above, the examiner should clarify whether the Veteran's presumed exposure to Agent Orange in Vietnam could constitute a high level of benzene exposure.  In rendering this opinion, the examiner should specifically address the Veteran's presumed exposure to herbicides during the Vietnam era, to include Agent Orange.  The examiner should also note that it was noted on an October 1993 VA examination report that the Veteran smoked a pack of cigarettes a day.

The examiner should reconcile any opinion with all other clinical evidence of record and the appellant's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the appellant's claim.  If any benefit sought is not granted, furnish the appellant and her representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

